Ludeling, C. J.
This is an action on a note for $3000, dated May 1, 1867, due one year after date, executed by the defendant, a married woman, with the authorization of her husband, and it is secured by a mortgage executed by her with the authorization of the judge.
The defense is that the act of mortgage is dated eleventh of May, and the authorization of the judge is dated tenth of May, whilst the note is dated first of May, and that under the authority of Falconer v. *715Stapleton, 24 An. 89, the subsequent authorization of the judge could not give validity to a pre-existing debt. We are satisfied, in this case, that though the note bears a different date from the act of sale and mortgage, it was given for apart of the price thereof and formed part of the same transaction, and that the authorization of the judge covered the debt in question. And we are further satisfied that the debt inured to the benefit of the wife.
It is therefore ordered and adjudged that the judgment of the court a qua be annulled, and that there be judgment in favor of the plaintiff and against the defendant for three thousand dollars, with eight per cent, per annum interest from eleventh of May, 1867, and costs. It is-further ordered that the mortgage given on the property described in the act of mortgage be recognized and made executory.
Rehearing refused.